Citation Nr: 0003642	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness.

2.  Entitlement to service connection for tinnitus as due to 
an undiagnosed illness.

3.  Entitlement to service connection for left eye twitching 
as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

5.  Entitlement to service connection for sinus problems as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1991 to April 
1991 including active service in Southwest Asia and has 
additional service in the U.S. Army Reserves.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
That rating decision denied entitlement service connection 
for hair loss, tinnitus, left eye twitching, fatigue, and 
sinus problems as due to an undiagnosed illness.  The veteran 
submitted a timely substantive appeal in January 1998.

At a personal hearing conducted in January 1998, the veteran 
withdrew a request for a hearing before the Board.  


FINDINGS OF FACT

1.  The medical evidence establishes that the signs or 
symptoms of hair loss have resolved.  

2.  The medical evidence establishes that the veteran's 
diagnosed tinnitus is attributable to temporomandibular joint 
disease.  

3.  The veteran's claims of entitlement to service connection 
for left eye twitching, fatigue, and sinus problems, are 
accompanied by sufficient evidence to establish well-grounded 
claims under the standard applicable to claims for service 
connection of manifestations of undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hair loss as due to an 
undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for establishing entitlement to service 
connection for tinnitus as due to an undiagnosed illness have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  The veteran's claims of entitlement to service connection 
for left eye twitching, fatigue, and sinus problems are well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred symptoms including 
hair loss, tinnitus, left eye twitching, fatigue, and sinus 
problems, as a result of her Persian Gulf service.  She 
claims that each of these disorders is due to an undiagnosed 
illness resulting from her period of service in the Southwest 
Asia theater of operations during the Persian Gulf War.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that each claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  When a veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a), 
VA has a duty to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5107(a).

A veteran must generally satisfy three elements in order to 
establish a well-grounded claim for service connection.  
First, there must be competent evidence of a current 
disability.  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to establish a well-grounded 
claim for service connection for a disability.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).  See also VAOPGCPREC 4-99 (May 3, 1999) (regarding 
the requirements for a well-grounded claim for undiagnosed 
illnesses associated with the Persian Gulf War.)  The 
veteran's service records document that she had active 
service in Southwest Asia Theater of operations during the 
Persian Gulf War.  Thus, the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
Id.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1) (1999).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered "chronic" for purposes of 
adjudication.  Id.  

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

The necessary elements of a well-grounded claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows:  (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  
VAOPGCPREC 4-99 at  6.

Evidence of a nexus between the chronic disability and the 
undiagnosed illness is an essential element of a well-
grounded claim under section 1117.  As a practical matter, an 
"undiagnosed illness" is identified and defined by its 
"signs or symptoms."  38 C.F.R. § 3.317(b).  Accordingly, 
the fourth element may be satisfied by evidence of a nexus 
between the chronic disability and the signs or symptoms of 
the undiagnosed illness.  Thus, for example, if a veteran's 
undiagnosed illness is manifested by respiratory signs or 
symptoms, the fourth element may be satisfied by evidence of 
a nexus between such respiratory signs or symptoms and the 
veteran's chronic disability.  VAOPGCPREC 4-99 at  12.  
Evidence that an examining or treating physician failed to 
attribute the claimant's disability to any known diagnosis 
may be considered probative of whether the illness is capable 
of diagnosis, even though the physician may not have 
expressly indicated that the illness is incapable of 
diagnosis.  VAOPGCPREC 4-99 at  15.  For example, a 
physician who is unable to conclusively attribute the 
veteran's illness to a known diagnosis may simply refer to 
possible diagnoses of the illness.  Id. at 14.

Factual background

No service medical records have been located.  The veteran's 
certificate of release or discharge from active service 
reflects that she was separated on a temporary record.  The 
veteran reported that she was not treated for any medical 
problem while overseas, and does not know if any service 
medical records were created.

Post-service medical records include a report of examination 
completed in November 1993.  No abnormalities were noted on 
physical examination.  At that time, the veteran reported 
tinnitus and loss of a hair on the occiput.  

On Persian Gulf war examination conducted in January 1994, 
the veteran complained of baldness and ringing in the ears.  
The tympanic membranes retracted bilaterally and there was 
significant rhinorrhea.   

Dermatology evaluation in January 1995 revealed that the 
veteran complained of bald spots the size of a quarter on her 
scalp that would come and go for the past three years.  The 
veteran also stated that when the hair grew back in those 
spots it was a lighter color than her normal color hair.  No 
"spots" were appreciable on examination.  No alopecia was 
found.

January 1995 VA audiology examination revealed essentially 
normal hearing bilaterally, with excellent speech recognition 
scores.  However, tomograms were abnormal bilaterally, flat 
with no peak, and reflexes were absent or were present at 
elevated levels.  Further medical diagnostic evaluation was 
recommended.  After evaluation, it was determined that the 
veteran had mild tympanosclerosis, a right lateral crossbite, 
and TMJ (temporomandibular joint disease).  The examiner 
noted in particular that the veteran's tinnitus was present 
in the daytime only.

On VA examination conducted in April 1995, there was no 
objective evidence of bald patches or thin hair.  The 
examiner assigned a diagnosis of "complaints of baldness and 
thin hair without current manifestations of pathology."

The veteran has submitted lay statements indicating that she 
veteran had no hair loss or tinnitus prior to her 1991 Gulf 
War service.  The veteran's husband stated that she never 
complained about tinnitus prior to her 1991 period of active 
service.  He first noticed that the veteran had a bald spot 
in December 1992.  He stated that the hair loss problems were 
worst from 1992 to 1995, and stated that the veteran does not 
have bald spots now, but more hair than normal comes out in 
some places.  

The veteran submitted a statement from a fellow former 
servicemember, Clarence C. Rice, who stated that, during 
service, she had a neat appearance, and it was unusual to see 
her with thinning hair.  The veteran's brother also submitted 
a statement indicating that he had noticed hair loss.

At a personal hearing conducted in January 1998, the veteran 
testified that she noticed bald spots, patches of hair loss, 
in 1993.  She further testified that, although she no longer 
had bald patches, she still had areas where the hair was very 
fine or brittle and would break off after it got to a certain 
length.  She stated that ringing in her ears became more 
prominent in 1992 or 1993, and that the ringing would come 
and go, occurring approximately every two to three weeks.  

Analysis

1.  Claim for service connection for hair loss as an 
undiagnosed illness

The clinical records dated in March 1993 reflect that the 
veteran complained of hair loss, and a "couple" areas of 
missing hair were found on examination.  Alopecia was 
diagnosed.  However, since that time, all medical 
examinations have been negative for objective findings of 
hair loss, "spots" of color changes, or other abnormality 
of the hair.  

The Board notes that the veteran's husband has stated she 
continues to have "more than normal" hair loss in spots, 
although there are no longer spots of complete baldness.  The 
veteran's husband also states that she is not currently 
seeking medical treatment for the problem.  

Although there was actual medical identification of hair loss 
at one time, there is currently no objective medical finding 
that the veteran currently has hair loss or residuals 
thereof.  See 38 C.F.R. § 3.317(a)(2).  In particular, the 
Board has considered the lay statements from the veteran, her 
husband, and a former fellow servicemember, who have each 
stated that the veteran continues to have residuals of hair 
loss, including thin or brittle, broken-off hair.  However, 
these statements cannot be accepted as "nonmedical 
indicators that are capable of independent verification" as 
the evidence of record clearly reflects that, when 
independent verification was sought, all examinations after 
March 1993 were negative for findings of hair loss, 
pathology, or medical verification.  

Additionally, the Board notes that both the veteran and her 
husband have stated that her current hair loss is manifested 
only by episodes of more than usual hair loss not resulting 
in bald patches.  Since normal hair loss is variable from 
person to person, it does not appear to the Board that the 
veteran's testimony or her husband's statements provide 
evidence of current indicators which are capable of 
independent verification, but rather, are subjective in 
nature.  The statement provided by Clarence Rice, a fellow 
former servicemember, that the veteran currently has thinning 
of the hair, is too vague to serve as an objective indication 
that there is a chronic disease manifested by hair loss, and 
does not specifically state when his observation that the 
veteran had thinning hair was made.  

Even if the lay evidence were to be accepted as providing 
objective indicators of disability capable of verification, 
the Board finds that the evidence simply does not show that 
the veteran's hair loss, which now is manifested by episodes 
of "more than usual" hair loss preceded by tingling of the 
scalp, has become manifest to a degree of 10 percent or more 
under applicable schedular criteria.  Therefore, as the 
veteran has failed to prove this essential element under 38 
C.F.R. § 3.317, the Board must find that the claim for 
service connection is well grounded.  VAOPGCPREC 4-99,  6 
(1999).  

The Board notes that, even where the presumption of service 
connection does not apply to provide a favorable 
determination, service connection may be established with 
proof of actual direct service connection.  See 38 U.S.C.A. 
§§ 1113(b), 1116.  
However, the Board emphasizes that no medical evidence or 
opinion has been submitted which demonstrates or suggests a 
link, or nexus, between a current disability manifested by 
complaints of hair loss and the veteran's 1991 active 
service.  As a result, the claim for service connection on a 
direct basis for hair loss is not well grounded, and must be 
denied.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994).  

The duty to assist mandated by 38 U.S.C.A. § 5107(a) attaches 
only to well-grounded claims.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1998).  No further factual development is 
required.  In particular, the Board notes that, as all 
objective, verifiable symptoms of hair loss have resolved, 
remand of the claim for further attempts to obtain service 
medical records would be fruitless.  

The veteran has been advised that, even considering the 
presumption of service connection for undiagnosed illness 
applicable to Persian Gulf veterans who served in the 
Southwest Asia theater of operations, she has not established 
a well-grounded claim.  The veteran has not identified any 
additional evidence which might service to well ground her 
claim.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
claim must be denied as not well grounded.

2.  Claim for service connection for tinnitus as an 
undiagnosed illness 

The veteran contends that, since she developed tinnitus after 
her Persian Gulf service, the tinnitus is related to that 
service.  However, the medical evidence of record reflects 
that the veteran's tinnitus is "most likely" secondary to 
TMJ dysfunction.  The examiner explained that the basis for 
this conclusion, that the veteran had only daytime tinnitus, 
was consistent with the veteran's pattern of use of the TMJ 
joint.  

Tinnitus is not among the signs or symptoms which may be 
manifestations of an undiagnosed illness, as defined in 
38 C.F.R. § 3.317.  It appears to the Board that tinnitus is 
a diagnosis, and thus cannot be considered an undiagnosed 
illness.  

Further, to the extent that it arguably is a sign or symptoms 
of another disorder, the Board notes that because the medical 
evidence establishes that the veteran's tinnitus is 
attributable to TMJ syndrome, a known clinical diagnosis, a 
presumption of service connection for undiagnosed illness, 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317(a)(1), is not for application.  

However, the foregoing does not rule out the potential 
application of other grounds for a grant of service 
connection.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Combee, supra.  The Board has 
therefore considered whether there is any medical evidence or 
opinion which establishes or suggests that there is any link, 
or nexus, between the veteran's service and current findings 
of tinnitus, or of TMJ disease.  There is no evidence 
suggesting that such a claim is plausible.  Therefore, even 
considering other potentially-applicable legal bases, a claim 
of direct service connection for tinnitus, or for a 
disability manifested by tinnitus is not well-grounded, and 
must be denied.  

3.  Claims for service connection for left eye twitching, 
fatigue, and sinus problems as undiagnosed illnesses

The veteran claims service connection for left eye twitching, 
fatigue, and sinus problems.  She attributes these problems 
to an undiagnosed illness that resulted from her service in 
the Persian Gulf during the Persian Gulf War, including 
allergies resulting from that war.  The veteran has provided 
lay statements from her husband and other reflecting that she 
currently has these problems, but did not manifest these 
problems, other than occasional sinus stuffiness, prior to 
her Persian Gulf service.  

On VA examination conducted in April 1995, the examiner 
concluded that the veteran had "chronic sinus problems," 
based on the veteran's complaints of headache, ear pain, and 
pressure, with nasal stuffiness and congestion.  However, the 
examiner did not provide an opinion as to the etiology or 
onset of the "sinus problems."  The examiner also concluded 
that the veteran had a muscle twitch, left eye, "probably 
stress related," and had complaints of fatigue.  

Medical evidence subsequent to the April 1995 VA examination 
reflects that the veteran's "sinus problem" has not been 
more specifically diagnosed.  The subsequent medical evidence 
reflects that additional causes for the veteran's left eye 
twitching, if related to fatigue, have been considered.  The 
veteran has sought further evaluation of her fatigue, and 
several possible diagnoses, including narcolepsy, sleep 
apnea, chronic fatigue with no clear etiology, and dysthymia, 
have been suggested.  The veteran testified, at her January 
1998 personal hearing, that she was still undergoing 
evaluation for fatigue, and expected to undergo further 
diagnostic testing in April 1998.  The evidence of record 
reflects that the veteran's fatigue has not been attributed 
to a known clinical diagnosis.  The veteran has thus 
established well-grounded claims for service connection for 
left eye twitching and for fatigue under 38 U.S.C.A. § 1117. 

The Board finds that the veteran has presented evidence that 
she has objective clinical indicators of illness which have 
not been attributed to any specific medical diagnosis.  The 
veteran has presented evidence that her left eye muscle 
twitch and ongoing sinus problems of undiagnosed type result 
in chronic disability.  While medical evidence is ordinarily 
required to establish a nexus between an illness or symptoms 
and a current disability, the Board finds, consistent with 
the guidance in VAOPGCPREC 4-99, that this is a 
"circumstance[] where the relationship between symptoms and 
a current disability is capable of proof by lay evidence 
alone," since the medical evidence reflects various 
diagnostic possibilities but not clear medical diagnoses.  
VAOPGCPREC 4-99 at  12.  

The veteran's claims for service connection for left eye 
twitching, fatigue, and sinus problems are thus plausible, or 
well-grounded, within the meaning of 38 U.S.C.A. §§ 1117 and 
5107(a), but further factual development is required before 
the merits of each of the claims is reviewed.  These claims 
are referred to the RO for further development, as discussed 
in the REMAND portion of this decision.



ORDER

Service connection for hair loss, to include as due to an 
undiagnosed illness, is denied.

Service connection for tinnitus as due to an undiagnosed 
illness is denied.

The claim of entitlement to service connection for left eye 
twitching as due to an undiagnosed illness is well-grounded, 
and, to that extent only, the appeal is granted.  

The claim of entitlement to service connection for fatigue as 
due to an undiagnosed illness is well-grounded, and, to that 
extent only, the appeal is granted.  

The claim of entitlement to service connection for sinus 
problems as due to an undiagnosed illness is well-grounded, 
and, to that extent only, the appeal is granted.  


REMAND

Further factual development, including medical examination, 
if needed, and medical opinion, is required, so that it may 
be determined whether the veteran's fatigue constitutes a 
diagnosed disorder or rather, is a disorder which cannot be 
diagnosed.  

As the medical evidence does not clearly indicate whether the 
veteran's twitching of the left eye is or is not related to 
fatigue, further development of the etiology of that disorder 
must also be conducted.

Similarly, further development of medical evidence to 
identify whether the veteran's "sinus problems" are 
manifestations of a diagnosed illness or are of an 
undiagnosed etiology is required.

In this regard, the Board again notes that no service medical 
records from the veteran's first period of service or from 
her Persian Gulf service have been located.  Further attempts 
to locate the service medical records are required.

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA medical records not 
already in the claims file, including 
records from December 1997 through the 
present, should be made of record.  The 
veteran should be asked to identify any 
non-VA providers, including by address 
and by date of treatment, who have 
treated her for fatigue, muscle 
twitching, or sinus problems.  Identified 
records should be sought, and associated 
with the claims file.

2.  The RO should make further attempts 
to locate the veteran's service medical 
records, including through contact with 
her reserve unit.  The veteran should be 
asked to specifically identify the 
reserve unit she currently serves with, 
or last served with.  If no records are 
located by the reserve unit the veteran 
most recently served with, the veteran 
should be asked to identify each reserve 
unit she served with after her Persian 
Gulf service.  Each reserve unit should 
be contacted to determine whether records 
for the veteran are available.

3.  After all available clinical records 
have been obtained, medical 
examination(s), including examination(s) 
by psychiatry, internal medicine, 
orthopedic, or neurologic specialists, 
should be sought to resolve the 
conflicting medical diagnoses and to 
provide an opinion as to whether the 
veteran's fatigue and/or eye twitching 
is/are attributable to a diagnosed 
illness or remain undiagnosed have been 
resolved.  The examiner(s) should express 
an opinion as to whether the veteran's 
fatigue is due to a diagnosed disorder or 
an undiagnosed disorder.  The examiner(s) 
should also express an opinion as to the 
etiology of the veteran's eye twitching.  
The examiner should indicate whether it 
is at least as likely as not any of the 
disorders is due to the veteran's 
military service.  The claims folder 
should be made available to the 
examiner(s) for review.

4.  The veteran should be afforded 
special otorhinolaryngology examination.  
The examiner should determine whether the 
veteran has a sinus problem which may be 
attributed to a specific medical 
diagnosis or whether the etiology of the 
veteran's current sinus manifestations is 
undiagnosed.  The examiner should also 
express an opinion as to the onset of any 
diagnosed sinus problem, including 
whether such diagnosed sinus problem was 
manifested during or aggravated by the 
veteran's miliary service and 
specifically her Persian Gulf service.  
The claims folder, including any service 
medical records obtained during the 
additional development specified above, 
should be made available to the 
examiner(s) for review.

5.  Following completion of these 
actions, the RO should readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, she and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until she receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

